Citation Nr: 0809424	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of multiple joints, secondary to service-connected 
mechanical low back pain with degenerative joint disease and 
degenerative disc disease.

2.  Entitlement to an evaluation in excess of 20 percent for 
mechanical low back pain with degenerative joint disease and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and April 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The veteran's claims were previously before the Board and 
remanded in June 2006.  All directed development has been 
completed, and the claims are properly before the Board at 
this time.


FINDINGS OF FACT

1.  Degenerative joint disease of multiple joints is 
unrelated to a service-connected disability or injury.

2.  Mechanical low back pain with degenerative joint disease 
and degenerative disc disease is characterized by flexion 
limited to no less than 40 degrees; no additional limited 
motion due to pain, fatigability, incoordination, or lack of 
endurance; no evidence of ankylosis; and no incapacitating 
episodes with bed rest prescribed by a physician.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of multiple joints was not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.310 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for mechanical low back pain with degenerative joint disease 
and degenerative disc disease are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim for an increased 
rating was received in January 2005, after the enactment of 
the VCAA.

A letter dated in February 2005 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.  The veteran was informed that, 
in order to warrant an increased rating, the evidence had to 
show that his disability had worsened.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in June 2006.

The June 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  In 
addition, the August 2005 statement of the case provided 
notice regarding the specific rating criteria used to 
evaluate the veteran's disability.  The veteran's claim was 
thereafter readjudicated in August 2007.  Thus, the Board 
concludes that the veteran had actual knowledge of all notice 
requirements regarding increased rating claims prior to the 
final adjudication of his claim.  Therefore, the veteran has 
been provided with all necessary notice regarding his claim 
for an increased evaluation.  Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).

In the June 2006 letter, the RO informed the veteran of the 
evidence needed to show that he had an additional disability 
that was caused or aggravated by a service-connected 
disability.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in August 2007, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.



Service Connection

The veteran has contended that he has degenerative joint 
disease of multiple joints that is secondary to his service-
connected spine disability.  The Board notes that the 
veteran's claimed disability was denied as not directly 
related to his active service in a June 2006 Board decision.  
Therefore, the Board will only address secondary service 
connection here.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
last year.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

VA outpatient treatment records dated from August 1993 to 
February 2005 show the veteran complained of joint pain and 
was diagnosed with degenerative joint disease of multiple 
joints, including the hips, shoulders, and ankles.

In September 2005, the veteran testified before the 
undersigned.  He indicated that his joints began to hurt when 
his back got worse.  He worked as a mechanic and had trouble 
standing up from a low position.  His joint pain began in the 
last fifteen years.  The veteran indicated that his treating 
physician had stated that his degenerative joint disease of 
multiple joints was secondary to his back.  Because of his 
lower back disability, he used his upper body more.

In November 2006, the veteran underwent VA examination.  He 
complained of daily pain radiating into his hips and ankles.  
The examiner indicated that the veteran's hip and ankle pain 
was radicular from his lumbar disc disease.  According to the 
examiner, there would be no relationship of any arthritic 
changes in joints secondary to his disc disease and there was 
no additional arthritic disability of any joints related to 
the lumbar spine.

Based on a review of the record, the Board finds that service 
connection is not warranted for degenerative joint disease of 
multiple joints as secondary to his back disability.  While 
the veteran contended that his multiple joint arthritis was 
due to his back and had begun just as his back disability had 
worsened, he has not been shown to have the requisite medical 
training to provide a competent opinion on this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Instead, the Board relies on the opinion of the November 2006 
VA examiner, who indicated that the veteran's multiple joint 
degenerative joint disease was not due to his back 
disability.  This is the only competent opinion of record 
regarding whether the arthritis of the veteran's multiple 
joints is due to or aggravated by his back disability.  Thus, 
the Board finds that the evidence preponderates against the 
claim of entitlement to service connection for degenerative 
joint disease of multiple joints, secondary to service-
connected mechanical low back pain with degenerative joint 
disease and degenerative disc disease, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) directs the 
rater to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately under an appropriate 
diagnostic code.  Note (2) provides that, for VA compensation 
purposes, the combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 
4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for  Diseases and Injuries of the Spine or 
under the Formula for  Rating Intervertebral Disc Syndrome 
Based on Incapacitating  Episodes, whichever method results 
in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; and a 40 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a.

VA outpatient treatment records dated from August 2004 to 
February 2005 show the veteran complained of constant lower 
back pain.  A September 2004 x-ray report shows the veteran 
had increased sclerosis with changes compatible with 
osteoarthritis of the lumbar spine.  A November 2004 MRI 
report shows the veteran had degenerative changes in the 
lumbar spine and collapse of two disks.  In December 2004, he 
had decreased flexion and extension.  In February 2005, the 
veteran indicated that he worked in equipment repair and had 
not worked for the past two months due to his back pain.

In March 2005, the veteran underwent VA examination.  He 
complained of daily pain that radiated to his right leg.  He 
used a cane and a soft brace.  He indicated that doctors 
placed him on bed rest for three weeks in February.  The 
veteran had no increased limitations with flare-ups or 
repetitive motion.  He had no incoordination.  The veteran 
complained of lack of endurance when he had to work heavily.  
He had no incapacitating episodes in the past year.  On 
examination, the veteran had tenderness on palpation of the 
lumbar musculature without spasm.  He could flex to 60 
degrees with pain and extend to 20 degrees with pain.  He had 
30 degrees of right and left lateral flexion with pain and 45 
degrees of rotation with pain.  The impression was 
lumbosacral disk disease, disk desiccation, degenerative 
joint disease, chronic pain syndrome, and decreased range of 
motion of the lumbar spine secondary to lumbar disk and 
degenerative disease.

In September 2005, the veteran testified before the 
undersigned.  He indicated that he received no private 
treatment.  He indicated that he took medication throughout 
the day because of pain.  His wife testified that he was 
limited in his activities because of his pain.

In November 2006, the veteran underwent VA examination.  He 
complained of daily pain that is constant.  It radiated into 
his hips and ankles.  He reported 30 days at one time of 
incapacitating pain, where the doctors placed him on bed 
rest.  He continued to do some work around his home, but 
could do less because of his back pain.  The veteran had no 
increased limitation with flare-ups or repetition.  He 
complained of no instability or incoordination.  He had some 
fatigability and lack of endurance.  On examination, there 
was tenderness on palpation of the lower spine without spasm.  
He could flex to 40 degrees and then had pain.  He could 
extend to 20 degrees with pain.  He had 20 degrees of right 
and left flexion and rotation with pain.  The impression was 
chronic low back pain and bilateral radiculopathy secondary 
to lumbar spinal stenosis.

Based on the evidence of record, the Board finds that an 
increased rating is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.  In order to 
warrant a higher rating for the thoracolumbar spine, the 
veteran must demonstrate forward flexion limited to 30 
degrees or less or favorable ankylosis of this section of the 
spine.  The evidence establishes the veteran has no ankylosis 
of his spine and has never complained of an inability to move 
his spine.  Furthermore, the evidence shows the veteran has 
consistently been able to flex his thoracolumbar spine to 
more than 30 degrees.  The November 2006 VA examination 
report showed the veteran's spine at its most limited, where 
the veteran could flex to 40 degrees, at which point pain 
began.  All other evidence of record corroborates that the 
veteran could flex his thoracolumbar spine to more than 30 
degrees.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2007) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

Both the March 2005 and November 2006 VA examiners indicated 
the veteran had no increased limitation with flare-ups or 
repetitive motion.  The veteran did complain of some 
fatigability and lack of endurance.  He specified in March 
2005 that his lack of endurance occurred when he had to work 
heavily.  The Board notes that the veteran's pain on motion 
has already been taken into account in determining his 
disability rating, since his November 2006 examination report 
indicates his pain began at 40 degrees of flexion and, thus, 
a 20 percent rating is appropriate.

Furthermore, while both VA examination reports indicate the 
veteran experienced fatigability and lack of endurance, the 
veteran indicated that this occurred when he had to work 
heavily.  Moreover, the veteran stated there was no 
additional limitation due to flare-ups.  Therefore, the Board 
concludes that his lack of endurance is already contemplated 
in the 20 percent rating assigned to his disability.  There 
is no indication that pain, lack of endurance, or 
fatigability caused functional loss greater than that 
contemplated by the 20 percent evaluation already assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Note 1 of the General Rating Formula calls for a separate 
evaluation for any associated objective neurologic 
abnormalities.  Diagnostic Code 8520 provides a 10 percent 
rating for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a (2007).  Here, the evidence does not show 
neurological deficits that would warrant a separate 
compensable rating.  A February 2005 neurosurgery note 
indicated no bowel or bladder control change.  Ankle reflexes 
were normal as was the strength of the extensor hallucis 
longus (EHL) muscle.  Although ankle reflexes were noted as 
absent on the March 2005 examination, such reflexes were 2+ 
on the November 2006 examination when some weakness of the 
EHL was also noted.  Sensation was normal on the March 2005 
and November 2006 examinations.  Overall, neurologic deficits 
are minimal at most, and mild sciatic nerve impairment is not 
shown. 

With regard to the criteria for rating intervertebral disc 
syndrome, the Board notes that the veteran reported in March 
2005 that his doctors had placed him on bed rest for three 
weeks in February.  He also indicated in November 2006 that 
he had 30 continuous days of bed rest that were prescribed by 
a physician.  While the veteran has reported that such bed 
rest was prescribed by a physician, the medical evidence does 
not demonstrate that such was the case.  The veteran 
indicated during his September 2005 hearing that all of his 
medical care was provided through VA.  He had no private 
medical treatment for his back disability.  The RO obtained 
the veteran's VA records.  However, the records show the 
veteran was not prescribed bed rest by a physician, as he has 
reported.  Instead, the records show the veteran sought 
periodic treatment for complaints of back pain.

Given that the VA treatment records show the veteran was 
never prescribed bed rest by a physician, the Board finds 
that his statements indicating that he was are not credible.  
The Board relies on the VA treatment records, since they were 
created concurrently with the treatment received by the 
veteran.  Thus, the credible evidence shows the veteran has 
not demonstrated that he experienced incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks, such that an increase to a 40 percent rating would be 
warranted under these criteria.

The Board notes that the veteran indicated in an October 2007 
written statement that his condition had worsened since the 
last time he was evaluated.  He complained of pain every day 
and indicated that he had been on pain medication for many 
years.  The Board notes that the veteran was last examined in 
November 2006, less than one year prior to this written 
statement.  In addition, the symptoms he described in this 
statement are already noted in the November 2006 VA 
examination.  He reported to the examiner the same symptoms 
of daily pain and medication that he described in the October 
2007 written statement.  Therefore, the Board concludes that 
the November 2006 VA examination accurately portrays the 
present level of disability attributable to the veteran's 
back disorder, and a remand to obtain a new examination is 
not necessary.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for his spine disability.  With regard to interference with 
employment, the veteran submitted a January 2005 request for 
a leave of absence from his job.  In a February 2005 VA 
record, he indicated that when he worked, his pain returned.  
He worked repairing forklifts and other equipment.  He had 
taken off two of the last six months due to his back pain.  
During his September 2005 hearing, the veteran testified that 
he was a mechanic and worked ten hours a day.  He took 
medication throughout the day.  He had used up all of his 
vacation time and then lost pay for days missed.

In a subsequent September 2005 written statement, the veteran 
indicated that he almost lost his job.  The veteran also 
submitted a September 2005 written statement from his 
supervisor.  His supervisor indicated that the veteran's back 
often hurt while on the job.  He lost time for his medical 
appointments, and, on those days, he covered with vacation 
time or delayed holiday pay.  In October 2007, the veteran 
indicated that he must take a leave of absence often.

While the veteran has stated that his back disability has 
affected his employment in a significant way, he has not 
submitted evidence to corroborate his assertions.  He 
indicated that he lost pay because of his disability and 
almost lost his job.  However, the written statement from his 
supervisor, the only evidence regarding employment submitted 
by the veteran other than his own statements, indicated that, 
while the veteran needed to take time off for medical 
appointments, he was able to cover this time with vacation or 
holiday pay.  The RO sent the veteran a letter in June 2006, 
requesting that he submit objective evidence showing that his 
disability markedly interfered with his employment.  As 
indicated above, the veteran only submitted the statement 
from his supervisor, which did not show any such marked 
interference.

In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.


ORDER

Service connection for degenerative joint disease of multiple 
joints, secondary to service-connected mechanical low back 
pain with degenerative joint disease and degenerative disc 
disease, is denied.

An evaluation in excess of 20 percent for mechanical low back 
pain with degenerative joint disease and degenerative disc 
disease is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


